IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
DONALD MORGAN,

              Petitioner,

v.                                                      Case No. 5D16-964

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 29, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Donald Morgan, Mayo, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and     Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order denying

postconviction relief rendered March 31, 2015, in Case No. 2009-000018-CFAWS, in

the Circuit Court in and for Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


LAWSON, C.J., ORFINGER and WALLIS, JJ., concur.